Olcott, J.
This is an appeal by the plaintiffs from a judg ment of the City Court in favor of the defendant for the sum of $63.72, entered upon the verdict of a jury on May 18, 1898, and from an order denying the motion made by the plaintiffs for a new trial upon the judge’s minutes, and upon all the grounds, specified in section 999 of the Code of Civil Procedure.
A careful examination of the record convinces us that the verdict was against the weight of evidence, and that the motion to set aside the verdict and for a new trial was improperly denied.
Our conclusion, which might otherwise not be strong enough to permit us to annul the finding of the jury, is amply strengthened by a perusal of the defendant’s letter of October 16, 1897,, which was introduced in evidence.
Following the terms of relief granted in the case of P.ierce v. Met. St. R. Co., 21 App. Div. 427, the order denying the motion-for a new trial will be reversed, and a new trial granted upon condition that the plaintiffs pay the bill of costs and disbursements of the former trial to the defendant within ten days, the appellants to have the costs of this appeal to abide the event of the action.
O’Dwyer, J., concurs.
Order reversed and new trial granted upon condition that plaintiffs pay the bill of costs of former trial ..within ten days, appellants to have costs to abide event.